Citation Nr: 1817012	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a fractured tailbone.  


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in January 2016, and a transcript of the hearing is associated with his claims folder.  

This case was previously before the Board in June 2016, when a number of issues, including this one, were decided by the undersigned Veterans Law Judge.  The Veteran appealed 4 issues to the United States Court of Appeals for Veterans Claims (Court), which in July 2017 affirmed the Board's decision on 3 of the issues and set aside the Board's determination denying the claim for service connection for a fractured tailbone.  That issue is now again before the Board.  


FINDING OF FACT

The Veteran appears to have fractured his coccyx (tailbone) in service and to have residuals including discomfort with deep palpation over the coccyx region as a result.  


CONCLUSION OF LAW

The criteria for service connection for a fractured tailbone are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals the denial of service connection for a tailbone fracture. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran was born in August 1969.  Service treatment records show that when he was 27, he was seen for complaints of a very sore tailbone.  He stated that he had an injury to the tailbone that was 5 months old, and that he had not gone to medical to get it checked out.  He reported that it happened on the flight deck.  On examination, his buttocks were tender to palpation.  The assessment was lumbosacral sprain.  December 1995 service X-rays of the Veteran's coccyx showed no fractures or dislocations.  

A March 2004 service treatment record indicates that the Veteran reported being diagnosed with a fractured tailbone in 1997, when he fell aboard ship.  X-ray revealed an old appearing fracture to the distal coccyx, approximately 2 centimeters in length.  The assessment was an old appearing fracture of the coccyx.  There is also a service treatment record from July 2004 showing a report of coccyx injury in 1995 when the Veteran fell on flight deck striking his low back/gluteals.  He complained of pain increased with sitting, and of trouble standing erect after standing up.  Plain films were read as no evidence of prior sacral fracture.  

On VA examination in February 2010, the Veteran indicated that in the 1980s, he fell, landing on his buttocks, had pain in the coccyx region, and was found to have a fracture of his coccyx.  He stated that it resolved generally, but that now he occasionally gets some discomfort if he is doing sit-ups or sitting on hard surfaces for long periods of time.  He indicated that there was no interference with his job or with daily activity.  On examination, his coccyx region had no deformity, but there was some discomfort with deep palpation over the coccyx region.  The diagnosis was old coccyx fracture. 

During the Veteran's January 2016 hearing, he testified that in service, he fell backwards while an F16 was launching on the flight deck, landing on his back.  He went to sick call and was given X-rays, and the doctor wrote notes on his fracture.  In 2004, he got further treatment for his coccyx. 

Based on the evidence, the Board concludes that service connection is warranted for a fractured tailbone or coccyx.  It reasonably appears that the Veteran fractured his coccyx in service on the flight line in about 1995, as reflected by a totality of the history in and after service, and especially in light of the in-service March 2004 X-ray showing an old appearing fracture to his distal coccyx, approximately 2 centimeters in length; and that he now has residuals of it as reflected by the February 2010 VA examination report which shows that he reported occasional discomfort associated with applying pressure to it, the clinical evidence at the time of some discomfort with deep palpation over the coccyx region, and the diagnosis of an old coccyx fracture.  

The Board would like to thank the Veteran for his 24 years of honorable service, and wishes him well in his endeavors.  


ORDER

Service connection for a fractured tailbone is granted.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


